Citation Nr: 1547038	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-02 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Paul Burkhalter, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1998 to April 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2009 rating decisions of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO) that, respectively, denied service connection for a neck disability and denied a petition to reopen a claim of service connection for a left shoulder disability, and a May 2011 rating decision of the Houston, Texas, VARO that continued a 10 percent rating for left lower extremity radiculopathy.  His claims file is now in the jurisdiction of the Houston, Texas, VARO.  In August 2015, a videoconference Board hearing was held before the undersigned; a transcript is associated with the record. 

[The Veteran perfected an appeal of the rating assigned for his lumbar spine disability (also decided in the May 2011 rating decision).  However, in April 2014 written correspondence, he withdrew his appeal in that matter (prior to certification of that issue to the Board).  Because the appeal was withdrawn prior to certification to the Board, the withdrawal became effective when it was received.  38 C.F.R. § 20.204(b)(3) (2015).  Therefore, that issue is not before the Board.] 

The issue of service connection for a neck disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

On the record at an August 2015 hearing before the Board, prior to the promulgation of a decision in the matters, the Veteran withdrew his appeal seeking service connection for a left shoulder disability and a rating in excess of 10 percent for left lower extremity radiculopathy; there is no question of fact or law in the matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claims of service connection for a left shoulder disability and seeking a rating in excess of 10 percent for left lower extremity radiculopathy; the Board has no further jurisdiction in such matters.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

While the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) apply in this matter, there is no reason to belabor their impact, given the Veteran's expression of intent to withdraw his appeal as to service connection for a psychiatric disability. 

Under 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101, the Board has jurisdiction in all matters where there is a question of law or fact necessary to a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to veterans or their dependents or survivors.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The withdrawal of an appeal must either be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id. 

On the record at the August 2015 videoconference hearing, the Veteran withdrew his appeals seeking service connection for a left shoulder disability and a rating in excess of 10 percent for radiculopathy of the left lower extremity.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board has no further jurisdiction to review an appeal on the matters, and the appeal in the matters must be dismissed.


ORDER

The appeal seeking service connection for a left shoulder disability is dismissed.

The appeal seeking a rating in excess of 10 percent for radiculopathy of the left lower extremity is dismissed.


REMAND

The Veteran claims service connection for a neck disability, either as secondary to service-connected back disability or on a direct basis.  It is not in dispute that he has a current neck disability, or that he has a service-connected back injury.  What remains to be determined is whether his neck disability is related to his service-connected back disability, or is otherwise related to his active service.  

At the August 2015 Board hearing, the Veteran testified that the December 2014 VA examiner's report was not consistent with his responses during the examination, specifically with respect to whether he reported flare-ups.  At the hearing, the Veteran, who is competent to report symptoms he experiences through his sense, testified that he reported flare-ups occurring two to three times per week, but the examination report states that he denied experiencing flare-ups.  Additionally, the Veteran's representative noted that the VA examiner provided a negative nexus opinion without addressing favorable evidence from the Veteran's treatment provider, to include an October 2009 nexus statement (without rationale) from a VA physician and August 2013 "Interrogatories" from the Veteran's treating chiropractor.  (While VA examiners are not required to address all favorable evidence of record, the examiner's failure, here, to comment on contradictory opinions of record renders the provided opinion inadequate to sufficiently inform the Board of the examiner's judgment on the medical question at issue.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012)).  Finally, as suggested at the Board hearing, the Board notes that the VA examination report appears internally inconsistent, as it notes surgical fusion and related loss of range of motion, but states that the Veteran does not report any functional loss.  Consequently, the Board finds that the December 2014 examination is inadequate; remand for a new examination is necessary.

Additionally, it appears that relevant treatment records have not been associated with the record.  The Board notes that it there are no treatment records related to the Veteran's neck between 2003 and 2007.  In addition, at the August 2015 Board hearing, the Veteran's attorney stated that the Veteran had received extensive treatment from a VA-contracted chiropractor; it is not clear that all of the Veteran's chiropractic treatment records are associated with the claims file.  On remand, he should be afforded opportunity to submit (or provide releases for VA to obtain) any outstanding treatment records (medical evidence) for the record.  (Records of VA treatment are pertinent evidence, constructively of record, that must be secured.)

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record the complete clinical records (those not already associated with the record) of all VA evaluations or treatment the Veteran received for neck disability.  If any such records are unavailable, the reason must be noted in the record, and the Veteran should be so notified.  

The AOJ should also ask the Veteran to provide complete copies of all records of postservice private treatment records he received for knee disability (or provide identifying information and releases for VA to obtain such records), to specifically include the records from the VA-contracted chiropractor, Dr. Evans, and any treatment received between 2003-2007.  If he opts for the latter, the AOJ should secure complete records from the providers identified.  If the records are unavailable, the Veteran should be so notified.  If he authorizes release of records, but a provider identified does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  After the above development is completed, the AOJ should arrange for an examination of the Veteran by an orthopedic surgeon to ascertain the nature and likely etiology of his neck disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and the opinion offered must reflect consideration of the October 2009 nexus statement from a VA physician and the August 2013 "Interrogatories" from the Veteran's treating chiropractor, as well as the documented January 2007 workplace injury and associated private treatment records.  Pertinent findings must be noted in detail.  

Based on review of the record and examination of the Veteran the examiner should identify the most likely etiology for the Veteran's neck disability?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to an injury sustained in service or to the Veteran's service-connected lumbar spine disability?  If the neck disability is deemed to be unrelated to service/service-connected disability, the examiner must identify the etiology considered more likely, and explain why that is so. 

The examiner must include rationale with all opinions, citing to supporting clinical data/medical literature as appropriate.

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


